Citation Nr: 1722183	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-29 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 30 percent for a right eye disability.

3.  Entitlement to an effective date earlier than February 8, 2007 for the grant of special monthly compensation (SMC) on account of loss of use of the right eye having only light perception. 


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1974 to July 1974 and from July 1976 to June 1977.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2007 and August 2011 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina and Roanoke, Virginia.  Jurisdiction resides with the RO in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's January 2014 substantive appeal (VA Form 9) regarding his claim for an effective date earlier than February 8, 2007 for the grant of SMC for the loss of use of his right eye, he indicated that he wanted a Board hearing.  However, he checked the boxes for both a Central Office hearing and a Travel Board hearing at his local RO.  The January 2014 substantive appeal is unclear regarding whether the Veteran also wanted a Board hearing with regard to his other pending claims - service connection for tinnitus and a higher rating for his right eye disability.

In November 2016, the Board sent the Veteran a letter seeking clarification regarding his Board hearing wishes.  The letter detailed the above concerns and asked the Veteran to respond with his preferences regarding the type of Board hearing and which issues he wished to discuss in the Board hearing.  The letter further stated that the Veteran had 30 days to respond; with no response, the Board would presume that the Veteran wanted a Travel Board hearing at his local RO on all three issues.  To date, no response has been received from the Veteran.  Accordingly, remand is required so that a Travel Board hearing may be scheduled.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for Travel Board hearing at his local RO.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative (if applicable).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




